REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 82-101 are allowed.
Claims 82, 87 and 95 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the release message instructs the second terminal device to release the first communication link between the first terminal device and the second terminal devices a processor: and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for switching, in response to receiving the first message, from communicating with the base station via the second terminal device using the first communication link to communicating with the base station using a second communication link without passing through the second terminal device.
It is noted that the closest prior art, Lu et al. (US 20130230032,Sep. 5,2013) shows the base station use channel estimates (access information) and D2D reports (reports have access information and the resource information) to determine those terminal devices that are sufficiently far away from each other so that resource used.
It is noted that the closest prior art, YIE et al. (US 20150016358, Jan. 15, 2015) shows a first base station configured to wirelessly provide a mobile communication service, and a first terminal configured to receive the mobile communication service from the first base station, the first terminal performs D2D communications with a 
However, Lu et al. and YIE et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/